DETAILED ACTION
Claim Objections
Claims 1-4 are objected to because of the following informalities:  please correct the formatting of the claims so that no words are split between lines.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamori (US 2009/0186977) in view of Oyama (US 5,651,995).
Nagamori teaches a process of forming a crosslinkable nitrile rubber composition including an α,β-ethylenically unsaturated nitrile monomer unit and an iodine value of less than 120 (abstract). Nagamori teaches an example of a copolymer having 34 wt% acrylonitrile units, 59 wt% butadiene units and 7 wt% mono-n-butyl fumarate units and having an iodine value of 10 and an amount of carboxyl groups of 4.2x10-2 ephr (¶126-128) which is 0.042 ephr. Nagamori teaches forming compositions of the nitrile rubber with a crosslinking agent (abstract) and forming crosslinked products (abstract, ¶129). Nagamori teaches polymerization of the monomers (¶ 53), followed by hydrogenation (¶ 54, 127) and drying for 12 hours at 60˚C (¶ 128).
Nagamori does not explicitly recite the processability index.
However, the components of the polymer of Nagamori appear substantially identical to the polymer components present in the instant invention. For example, Production Example 8 of the instant application is a copolymer having 36 wt% acrylonitrile, 58 wt% butadiene, 6 wt% mono-n-butyl maleate, and an iodine value of 9. See Table 1 of the instant specification. Production Example 8 of the instant invention differs from Production Example 1-1 of Nagamori by 1 wt% acrylonitrile, 1 wt% butadiene, and 1 wt% α,β-ethylenically unsaturated dicarboxylic acid monoester. Additionally, it is noted that Nagamori dries the rubber at 60˚C for 12 hours (¶128) which corresponds to the time and temperatures taught by the instant specification, pg. 19, ¶ 56, for minimizing any anhydride formation.  Additionally, the iodine values are virtually identical (9 vs. 10) and the Mooney viscosity are almost the same (50 vs. 48). Thus, the polymers of Nagamori appear to fall in the scope of the instant specification and are expected to have the same physical properties, including processability index. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Additionally, the claimed processability index is the product of the carboxyl group content with the absorbance area of a carboxylic anhydride group. The copolymers of Nagamori do not contain any anhydride units, and are instead composed of acrylonitrile, butadiene, and mono-n-butyl fumarate. Because there are no anhydride groups present, it would be expected that no absorbance due to a carboxylic anhydride group would be present. This results in processability index of zero, which falls in the claimed ranges.
Nagamori does not explicitly recite the hot air drying or kneading drying.
However, Oyama teaches a process of forming hydrogenated nitrile rubber (abstract) where the hydrogenated copolymer is dried by hot air drying, vacuum drying or extrusion drying (col. 12, ln. 45-52).
In view of Oyama's recognition that hot air drying, vacuum drying and extrusion drying are equivalent and interchangeable as methods of drying a rubber, it would have been obvious to one of ordinary skill in the art to substitute hot air drying, vacuum drying and extrusion drying and thereby arrive at the present invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958).
Regarding claim 2, Nagamori does not explicitly recite coagulation by salting out. 
However, Oyama teaches coagulation using metal salts (col. 9, ln 22-30) which corresponds to the claimed salting out method. It would have been obvious to one of ordinary skill in the art to use the coagulation method of Oyama because the crumb size and porosity can be controlled (col. 9, ln. 31-38).

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (US 2010/0256294) in view of Oyama (US 5,651,995).
Ikeda teaches a process where a a crosslinkable nitrile rubber composition is formed where the composition includes an α,β-ethylenically unsaturated nitrile monomer unit and a carboxyl group containing monomer having an iodine value less than 120 (abstract) where the nitrile rubber is present in a composition with a crosslinking agent and a cyclic amidinium salt (abstract). Ikeda teaches a Production Example 1 of polymerizing monomers to form a copolymer having 34 wt% acrylonitrile units, 60 wt% butadiene units and 6 wt% mono-n-butyl maleate units and having an iodine value of 10 and an amount of carboxyl groups of 3.2x10-2 ephr (¶93-94) which is 0.032 ephr followed by hydrogenation and drying at 60˚C for 12 hours (¶ 94). Ikeda teaches this copolymer is mixed with 1,8-diazabicyclo[5,4,0]undecene-7 (¶ 95-96) which is a cyclic amidine accelerator.
Ikeda does not explicitly recite the processability index.
However, the components of the polymer of Ikeda appear substantially identical to the polymer components present in the instant invention. For example, Production Example 8 of the instant application is a copolymer having 36 wt% acrylonitrile, 58 wt% butadiene, 6 wt% mono-n-butyl maleate, and an iodine value of 9. See Table 1 of the instant specification. Production Example 8 of the instant invention differs from Production Example 1 of Ikeda by 2 wt% acrylonitrile and 2 wt% butadiene. Additionally, the iodine values are virtually identical (9 vs. 10) and the Mooney viscosity are almost the same (50 vs. 45). Additionally, it is noted that Ikeda dries the rubber at 60˚C for 12 hours (¶94) which corresponds to the time and temperatures taught by the instant specification, pg. 19, ¶ 56, for minimizing any anhydride formation. Thus, the polymers of Ikeda appear to fall in the scope of the instant specification and are expected to have the same physical properties, including processability index. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Additionally, the claimed processability index is the product of the carboxyl group content with the absorbance area of a carboxylic anhydride group. The copolymers of Ikeda do not contain any anhydride units, and are instead composed of acrylonitrile, butadiene, and mono-n-butyl fumarate. Because there are no anhydride groups present, it would be expected that no absorbance due to a carboxylic anhydride group would be present. This results in processability index of zero, which falls in the claimed ranges.
It is noted that the claims are recited in the product-by-process format by use of the language, “obtained by…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Ikeda does not explicitly recite the hot air drying or kneading drying.
However, Oyama teaches a process of forming hydrogenated nitrile rubber (abstract) where the hydrogenated copolymer is dried by hot air drying, vacuum drying or extrusion drying (col. 12, ln. 45-52).
In view of Oyama's recognition that hot air drying, vacuum drying and extrusion drying are equivalent and interchangeable as methods of drying a rubber, it would have been obvious to one of ordinary skill in the art to substitute hot air drying, vacuum drying and extrusion drying and thereby arrive at the present invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958).
Regarding claim 2, Ikeda does not explicitly recite coagulation by salting out. 
However, Oyama teaches coagulation using metal salts (col. 9, ln 22-30) which corresponds to the claimed salting out method. It would have been obvious to one of ordinary skill in the art to use the coagulation method of Oyama because the crumb size and porosity can be controlled (col. 9, ln. 31-38).

Rejections Relevant Prior Art
Relevant prior art includes Kutami (JP 2009-179686).
Kutami teaches a process where a polymer latex is obtained by emulsion polymerization (¶ 13), which may be hydrogenated (¶ 13, 23) and dried (¶2). Kutami teaches an example of a polymer formed by emulsion polymerization having monomer units of 34 wt% acrylonitrile, 59 wt% butadiene, and 7 wt% monobutyl maleate with an iodine value of 10 (¶62). Kutami teaches the polymer was dried by kneading (¶66) followed by coagulation in a magnesium sulfate solution (¶ 67). The temperature of the drying zone was 120˚C (¶ 67).
Kutami does not explicitly recite the drying time and thus is not used in a rejection at this time. However, Kutami remains relevant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764